ROBERTS, Judge:
Appellant was found guilty by a jury of rape, involuntary deviate sexual intercourse, and simple assault in connection with an incident at the York County Prison. After the denial of post-verdict motions but prior to sentencing, appellant filed a petition for relief under the Post-Conviction Hearing Act, in which appellant challenged the effectiveness of his trial counsel.
On May 3, 1982, after an evidentiary hearing, the Court of Common Pleas of York County denied the petition. Appellant took the present appeal, No. 190 Harrisburg, 1982, from the denial of relief under the PCHA.
Appellant was sentenced on June 21, 1982, to a term of imprisonment of five to ten years on the count of rape, and sentence was suspended on the remaining counts. Another appeal, No. 259 Harrisburg, 1982, was taken from the judgment of sentence so imposed, although that appeal is not now before this Court.
The present appeal from the denial of relief under the PCHA, taken as it was from an order entered prior to the imposition of a final judgment of sentence, may not be considered, any more than could be considered an appeal from the order disposing of appellant’s initial post-verdict motions. See, e.g., Commonwealth v. Liddick, 471 Pa. 523, 370 A.2d 729 (1977). The appeal is, therefore, dismissed.
Appeal dismissed.